Title: To James Madison from William D. Patterson, 5 May 1806 (Abstract)
From: Patterson, William D.
To: Madison, James


                    § From William D. Patterson. 5 May 1806, Nantes. “The inclosed which I had the honor to address on you on April 5th. Ulto. mentioned my having delivered Ships Papers to Wm. Collin Boishamon of St. Malo. As in so doing I may have in appearance exceeded the strict letter of your instructions permit me to relate the circumstances which induced me to go beyond the limits prescribed me by your letter in date 12th. July 1805, and which were received by me on the 16th. Octr. and made public as directed by you. An application was made to me, on the 26th. Decr. from St Malo for Papers for the Brig William purchased by the person above-mentioned, accompanied by his Bill of Sale dated 14 Messidor an 13. (3 July 1805) and a permission from the Minister of Marine, for the Owner to sell, without which no vessel can be sold to a Stranger; these documents were certified by a Notary Public, as the time limited had expired several days. I refused to grant the Papers, but on a second application and the case more fully stated to me, I was induced to write to Mr. Barnet acting Commercial Agent at Paris inclosing him the documents I had received from St. Malo and requesting him to obtain, our Minister’s opinion the⟨reon.⟩ This I did on the 15th. Feby. and received an answer on the 25th. following saying ‘I have submitted your letter of the 15th. to our Minister. He thinks if the Consul of the District in which that Port is situated, is satisfied by the requisites pointed out, by the instructions from the Dept. of State, and also, that the purchase was made within the time mentioned in the last instructions, the Owner of the vessel would doubtless be entitled to his Ships Papers.’
                    “In the last application made to me by the purchaser and which is herewith inclosed, he declare⟨d⟩ there is no American Agent residing in the Town, nor any Newspaper published whereby he could be informed of the last instructions published. Under these circumstances, and with Genl. Armstrong’s opinion I conceived myself empowered to deliver the necessary Papers, as I felt fully convinced that the purchase was bona fide American and made much anterior to the reception of your instructions, and the application, made only six days after the two months allowed had expired. I have therefore granted a certificate of Ownership from this Office, to

which are attached a Notarial copy of the Bill of Sale dated, St. Malo 13 Messr. an 13e. (3 July 1805) with a translation thereof, an affidavit of his being the sole Owner, & a certificate of citizenship granted by Wm. Wilson Esqr. Judge of a Court held at Norfolk Virginia dated 16th. August 1803, declaring William Collin Boishamon, was a resident on the 29th. January 1795. But Sir, fearing that you may deem it improper that your instructions have not been strictly complyed with, I have taken the inclosed conditional receipt, which still leaves it to your opinion, to grant the final necessary Documents, to which I have added other documents to prove this Statement. You will please to forgive this long detail, which I have been obliged to enter into, in order to state the transaction in its true light.
                    “I have taken the liberty to inclose you the last Journal received, it contains a notice on a circumstance which has caused much conversation. When Genl. Oudinot marched with his division to take possession of the Principality of Neuchatel, he found there much English merchandize which he seized & confiscated, as the people had then become Subjects of France. On his return he marched through Bâle where there were also large quantities, which were also seized the Merchants owners of the Goods, sent a remonstrance to Paris, founding their reclamation on their neutrality. It is Supposed couched in offensive terms, as an order was immediately sent to the Landmann of Switzerland to arrest them which was done as mentioned in the Journal, & the several Swiss Cantons have since passed decrees prohibiting these Goods.”
                